Citation Nr: 1633228	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  08-15 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service in the Army from April to August 1981 and in the Navy from February 1982 to August 1985.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of this claim, the Veteran provided hearing testimony before the Board in March 2010; the transcript of the hearing has been associated with his entirely electronic (i.e., paperless) claims file, so is of record.

In December 2013, the Board denied this claim.  In response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2015 Order, the Court vacated the portion of the Board's December 2013 decision that had denied this claim.  The Court then proceeded to remand this claim to the Board for further development and readjudication consistent with terms of a Joint Motion for Partial Remand (JMPR).  In August 2015, during the pendency of the appeal of this claim, an additional claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was granted and an initial 50 percent rating assigned retroactively effective from December 14, 2005, and a lesser 30 percent rating assigned as of December 18, 2014.  There is no indication the Veteran contested those initial ratings and/or effective dates assigned for his PTSD.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Therefore, that decision concerning this other claim is considered a full grant of the benefits sought on appeal, meaning that claim is no longer at issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Concurrently, however, the Board remanded this claim for a rating higher than 20 percent for the left knee disability pursuant to the JMPR and for actions consistent with the Court's Order.

Regrettably, the Board must again REMAND this claim to the Agency of Original Jurisdiction (AOJ) for still further development and consideration.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.  

After the rather recent August 2015 remand, the Veteran had a VA examination in January 2016.  A preliminary review of the report of that examination, however, discloses that the examiner did not substantially comply with the prior remand directives.  Consequently, there has to be correction of this deficiency before deciding this claim on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is again remanding this claim to the AOJ.

In particular, the examiner was asked to provide an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left knee symptoms, and, if feasible, to express this opinion in terms of additional degrees of limitation of motion in these circumstances.  If it was not possible or feasible to make this determination, the examiner was to explain why these measurements could not be provided.  This was not accomplished by the examiner.  Also, the examiner was asked to comment on whether there are objective indications of subluxation or instability of the left knee, apart from the arthritis, and if so to describe the severity of this "other" impairment as slight, moderate or severe.  In answering this question, the examiner was asked to discuss the March 2010 hearing testimony of the Veteran that he had dislocated his knee several times.  As well, the examiner was asked to address whether the evidence of hypermobile patella diagnosed during the VA examination in November 2010 is analogous to or evidence of subluxation or lateral instability.  These matters were not addressed by the examiner so, on remand, they must be addressed.

Moreover, in the recent case of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  The Court further held that, if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.  With this in mind, the Board has reviewed the Veteran's most recent VA examination findings from January 2016 and sees there was not compliance with the holding in Correia.  As such, this additional comment is needed.

Accordingly, this claim is REMANDED for the following still additional development and consideration:

1.  Schedule the Veteran for another examination with the examiner that conducted the January 2016 VA knee examination.  Return the Veteran's file to this examiner and give him an opportunity to again review the relevant records, and the examination report should reflect this additional review.  If, for whatever reason, this examiner is no longer available or able to examine the Veteran and provide an addendum opinion, then arrange for someone else with the necessary qualifications to examine the Veteran and provide this needed addendum opinion.


(a) The examiner, whoever designated, should provide an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left knee symptoms, and, if feasible, express this opinion in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not possible or feasible to make this determination, then the examiner must discuss why a response cannot be provided.  In other words, merely saying that he/she cannot respond without merely speculating will not suffice.

(b) The examiner should also comment on whether there are objective indications of subluxation or instability of the left knee, apart from the arthritis, and if so describe the severity of this "other" impairment as slight, moderate or severe.  In answering this additional question, the examiner must discuss the March 2010 hearing testimony of the Veteran that he has dislocated this knee several times.  The examiner must also address whether the evidence of hypermobile patella diagnosed during the prior VA examination in November 2010 is analogous to or evidence of subluxation or lateral instability.

(c) As well, in light of the holding in Correia, the examiner must report the Veteran's ranges of active and passive knee motion, in weight-bearing and non-weight-bearing, and with range of motion measurements of the opposite joint for comparison.  If any such testing is not feasible, the examiner must explain why.  


(d) If the examiner is unable to perform the required testing or concludes that it is unnecessary, the examiner must clearly explain why that is so.  

2.  Then readjudicate this claim in light of this and all other additional evidence.  If a higher rating for the service-connected left knee disability is not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

